Exhibit 10.22





Akamai Technologies, Inc.
Form of Executive Bonus Plan


Name:                                 Performance Period: FY 2016
Title:    


This 2016 Executive Bonus Plan sets forth your annual compensation for 2016
based on the achievement of certain corporate and individual performance
objectives. In order to receive your annual cash incentive bonus, you must be an
employee and a member of the CEO’s staff throughout all of 2016 and the
corporate and individual objectives must be met, as described more thoroughly
below. The Compensation Committee will resolve all questions arising in the
administration, interpretation and application of this plan, and the
Compensation Committee’s determination will be final and binding on all
concerned. Where permitted by applicable law, the Compensation Committee
reserves the right to modify, at its discretion and at any time, the terms of
this plan, including, but not limited to, the performance objectives, targets,
and payouts.


Annual Compensation Levels at Target Performance
Base salary:
$____________
Annual cash incentive bonus at target:
$____________
Total Cash Compensation at target:
 $____________

Performance Objectives/Targets


Your 2016 cash incentive bonus is comprised of two components: corporate
financial performance during Fiscal Year 2016 against a non-GAAP revenue target
(50%) (the “Revenue Component”), corporate financial performance during Fiscal
Year 2016 against a non-GAAP operating income target (50%) (the “Operating
Income Component” and together with the Revenue Component, the “Financial
Components”). The method for calculating corporate financial performance used to
determine the Financial Components is described in the attached Schedule 1. In
the event of any question as to whether the components of the Financial
Components have been satisfied, the Compensation Committee shall make such
determination. The Compensation Committee also has the authority to make
downward discretionary changes to the payout amount. The amounts payable to you
under the Financial Components are as follows:


Akamai Performance Against
Target from Schedule 1 For performance at intermediate percentages not
specified, the amount paid shall be calculated based on where actual performance
falls on the “slope” between the two identified tiers.
Amount Payable to You


90% of Target        0% of Component ($___________)
100% of Target:        100% of Component ($____________)
110% or greater of Target:        200% of Component ($____________)




In addition to the performance metrics described above, the Compensation
Committee has determined that, with respect to certain executives, including
you, the annual bonus payment will be limited to a specified percentage of the
Company’s operating income. In no event will the annual bonus payment hereunder
exceed the percentage of operating income allocated to you, as certified in
writing by the Compensation Committee within thirty (30) days following the
filing of Akamai’s SEC 10-K filing for FY 2016. Further, to the extent that your
employment with the Company is terminated under circumstances that would entitle
you to benefits under the Company’s Executive Severance Pay Plan (the “Plan”),
any payment of a lump sum bonus to you pursuant to Section 5(b) of the Plan will
be subject to the operating income allocation established by the Compensation
Committee and will be made to you




--------------------------------------------------------------------------------



only after the Compensation Committee has certified the percentage of operating
income allocated to you in accordance with the preceding sentence.


The payment of any annual incentive bonus will be made to you promptly following
the Compensation Committee’s written certification of the amount payable
hereunder described in the preceding paragraph, but no later than March 15,
2017.




Acceptance:        __________________________            ________________
        Date


Approved by:        __________________________            ________________
Date
SCHEDULE 1
CORPORATE FINANCIAL PERFORMANCE MEASUREMENT METHODOLOGY
A.    Overview; Definitions    


The target amount for payment at 100% of the Revenue Component is $_____
million. The target amount for payment at 100% of the Non-GAAP Operating Income
Component is $_______ million.


For purposes of this Agreement, such metrics shall have the following meanings:


“Revenue” shall mean the Company’s consolidated revenue for fiscal year 2016
calculated in accordance with generally accepted accounting principles in the
United States (US) of America and adjusted for constant currency (defined as
revenue denominated in US dollars plus revenue denominated in foreign currencies
converted to US dollars at 2016 budgeted foreign currency exchange rates) and
other non-recurring or unusual items that may arise from time to time.


“Non-GAAP Operating Income” shall mean the Company’s consolidated annual
operating income for fiscal year 2016, which is income from operations before
income taxes, interest income, interest expense and other income/expense,
adjusted for items excluded by the Company in determining non-GAAP earnings
including amortization of acquired intangible assets; stock-based compensation;
amortization of capitalized stock-based compensation; amortization of
capitalized interest expense; other operating expenses (comprised of
acquisition-related costs, restructuring charges, gains and losses on legal
settlements and costs incurred with respect to Akamai's internal investigation
relating to sales practices in a country outside the U.S.); and other
non-recurring or unusual items that may arise from time to time. Non-GAAP
operating income will be adjusted for constant currency.


If, on December 31, 2016, the Company is required to make periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply. If, on December 31, 2016, the Company is not
required to make periodic reports under the Exchange Act, the Company’s
regularly prepared annual audited financial statements prepared by management
shall be its “Private Company Financial Statements” and shall apply. The Public
Company Financial Statements or Private Company Financial Statements, as
applicable, may be referred to herein as the “2016 Financial Statements.”


B.    Effect of an Acquisition or Disposition by Akamai


In the event that Akamai closes an Acquisition Transaction or Disposition
Transaction during 2016, the Compensation Committee shall make adjustments to
affected performance targets to give effect to the expected impact on such
targets of the applicable Acquisition Transaction or Disposition Transaction
(including whether it is accretive or not) based on management’s good faith
estimate of the projected impact as presented to the Board of Directors and/or
Compensation Committee. An “Acquisition Transaction” means (i) the purchase of
more than 50% of the voting power of an entity, (ii) any merger, reorganization,
consolidation, recapitalization, business combination, liquidation, dissolution
or share exchange involving Akamai and an entity not previously owned by



--------------------------------------------------------------------------------



Akamai, or (iii) the purchase or other acquisition (including, without
limitation, via license outside of the ordinary course of business or joint
venture) of assets that constitute more than 50% of another entity’s total
assets or assets that account for more than 50% of the consolidated net revenues
or net income of such entity. A “Disposition Transaction” means the sale of a
division, business unit or set of business operations and/or related assets to a
third party.


All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction shall be final, binding and non-appealable. The
cumulative impact of all Acquisition Transactions shall be set forth in a
statement delivered upon payment, if any, of the bonus contemplated by this
plan. This plan shall be deemed to be automatically amended, without further
action by the Company or the executive, to give effect to any adjustments
required by this Section B.



